Citation Nr: 1104497	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  00-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for an adjustment 
disorder with an anxious mood, evaluated as 30 percent disabling 
prior to August 10, 2009 and 70 percent disabling as of that 
date.

2.  Entitlement to an increased evaluation for hemorrhagic 
gastritis with duodenitis and a hiatal hernia, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for bilateral varicose 
veins, currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable evaluation for a right inguinal 
hernia.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability (claimed as seizures, 
numbness in upper and lower extremities, artery and nerve damage, 
bowel and bladder incontinence, impotence, and bilateral foot 
pain) as a result of left inguinal hernia repair performed at a 
VA medical facility in October 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1985 to 
September 1985 and active service from January 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in December 1999, December 2000, and March 2003.

The December 1999 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cut artery as a 
result of left inguinal hernia repair performed at a VA Medical 
Center in October 1999; the December 2000 rating decision 
increased the evaluation for the Veteran's service-connected 
adjustment disorder with an anxious mood from 10 percent to 30 
percent; and the March 2003 rating decision denied entitlement to 
increased ratings for the Veteran's service-connected hemorrhagic 
gastritis with duodenitis and a hiatal hernia, bilateral varicose 
veins, and right inguinal hernia. 

The Veteran presented testimony at a hearing before a Decision 
Review Officer (DRO) concerning the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in January 2001.  He and 
his wife presented testimony before a DRO in February 2005 
concerning the increased rating claims related to hemorrhagic 
gastritis with duodenitis and a hiatal hernia, bilateral varicose 
veins, and right inguinal hernia, and then presented testimony 
before the undersigned Veterans Law Judge (VLJ) concerning all 
the issues on appeal in July 2007.  Transcripts of each hearing 
are of record.

The claims were remanded by the Board in January 2008 for 
additional development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to provide the requisite notification related to the 
Veteran's claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 and the notice mandated by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); to obtain records from the Social Security 
Administration (SSA); to obtain records from the Veteran's 
October 1999 hospitalization, to include those related to the 
October 7, 1999 left inguinal surgery; to obtain additional VA 
treatment records; and to schedule the Veteran for appropriate VA 
examinations.  The actions directed by the Board have been 
accomplished and the matters returned to the Board for appellate 
review.  

The issue of entitlement to service connection for left 
femoral hernia, which is distinct from the previously 
denied claim for service connection for left inguinal 
hernia, has been raised by the record, see August 2009 VA 
compensation and pension (C&P) arteries, veins and 
miscellaneous examination report, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's adjustment disorder with an anxious mood did 
not cause occupational and social impairment with reduced 
reliability and productivity or with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or 
mood, prior to August 10, 2009.  

2.  The Veteran's adjustment disorder with an anxious mood has 
not caused total occupation and social impairment as of August 
10, 2009.  

3.  The Veteran's hemorrhagic gastritis with duodenitis and a 
hiatal hernia is not manifested by moderate severe duodenal ulcer 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year; or inguinal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

4.  The Veteran's bilateral varicose veins are not manifested by 
persistent edema incompletely relieved by elevation of extremity, 
with or without beginning stasis pigmentation or eczema.  

5.  At no point during the appellate period has the Veteran 
manifested a postoperative recurrent right inguinal hernia that 
is readily reducible and well supported by truss or belt.

6.  The preponderance of the competent medical evidence is 
against a finding that the Veteran has any additional disability 
as a result of left inguinal hernia repair performed at a VA 
medical facility in October 1999.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected adjustment disorder with an anxious mood have 
not been met prior to August 10, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9405 (2010).

2.  The criteria for a rating in excess of 70 percent for 
service-connected adjustment disorder with an anxious mood have 
not been met as of August 10, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, DC 9405 (2010).

3.  The criteria for a rating in excess of 30 percent for 
service-connected hemorrhagic gastritis with duodenitis and a 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DCs 7305, 7309, 7346 (2010).  

4.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral varicose veins have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, DC 7120 (2010).  

5.  The criteria for a compensable evaluation for a right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, DC 7338 (2010).  

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
(claimed as seizures, numbness in upper and lower extremities, 
artery and nerve damage, bowel and bladder incontinence, 
impotence, and bilateral foot pain) as a result of left inguinal 
hernia repair performed at a VA medical facility in October 1999 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303(c), 3.361, 4.9 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  

In an April 2001 rating decision, service connection was 
established for hemorrhagic gastritis with duodenitis and hiatal 
hernia, adjustment disorder with anxious mood, and left leg 
varicose veins.  Evaluations of 10 percent were established 
effective August 11, 1990 pursuant to 38 C.F.R. § 4.114, DCs 
7309-7346, 38 C.F.R. § 4.130, DC 9405, and 38 C.F.R. § 4.104, DC 
7120, respectively.  The disability characterized as left leg 
varicose veins was subsequently amended to bilateral varicose 
veins in a December 1991 rating decision; the 10 percent 
evaluation was continued pursuant to DC 7120.  Service connection 
for right inguinal hernia was established pursuant to 38 U.S.C.A. 
§38 C.F.R. § 4.114, DC 7338 with a noncompensable evaluation 
effective March 24, 1992.  See August 1995 rating decision.  

The Veteran filed a claim for increased rating for service-
connected adjustment disorder with anxious mood that was received 
at the RO on September 25, 2000.  The rating was increased to 30 
percent pursuant to DC 9440, effective on the date that the 
Veteran's claim was received.  See December 2000 rating decision.  
In light of the foregoing, the Board will determine whether the 
Veteran is entitled to an increased rating for this disability as 
of September 25, 1999.  See Francisco, 7 Vet. App. at 58; Hart, 
21 Vet. App. at 509-510.

The claim for increased ratings concerning the Veteran's service-
connected hemorrhagic gastritis with duodenitis and hiatal 
hernia, bilateral varicose veins and right inguinal hernia was 
received at the RO on September 18, 2002.  Therefore, the Board 
will determine whether the Veteran is entitled to increased 
ratings for these disabilities as of September 18, 2001.  Id.  

The Veteran contends that he is entitled to a rating in excess of 
30 percent for service-connected adjustment disorder with anxious 
mood because the disability has worsened.  His wife testified in 
July 2007 that he has bad reasoning, throws things in anger, and 
that his emotions change quickly between crying and laughing.  
The Veteran agreed with his wife's contentions.  See hearing 
transcript.  

The Veteran also asserts that his service-connected hemorrhagic 
gastritis with duodenitis and hiatal hernia; bilateral varicose 
veins; and right inguinal hernia have worsened.  He and his wife 
testified in February 2005 that his gastrointestinal disability 
needs medication, causes him difficulty swallowing, and becomes 
inflamed; that his bilateral varicose veins erupt/bust at times, 
bruise, and occasionally prohibit him from walking; and that he 
had a right hernia at that time.  They testified in July 2007 
that he was receiving continuing treatment for his 
gastrointestinal disability; that his varicose veins were very 
painful, required continuing treatment, explode about two to 
three times a week, and that stocking support did not work; and 
that he currently had a right inguinal hernia.  Regarding the 
hernia, the Veteran indicated that he was told it would do no 
good to operate on it because it was too weak from so many prior 
surgeries.  See January 2004 VA Form 9; February 2005 DRO hearing 
transcript; July 2007 Board hearing transcript.  



a.	Rating criteria

Pursuant to the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for chronic adjustment disorder 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, DC 9440 (2010).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In regards to the Veteran's service-connected hemorrhagic 
gastritis with duodenitis and a hiatal hernia, 38 C.F.R. § 4.114, 
DC 7309 provides the rating criteria for stenosis of the stomach 
and is to be rated as gastric ulcer under DC 7304.  The Board 
notes that DC 7304 does not provide any specific rating criteria; 
however, it appears that DC 7305, which provides the rating 
criteria for duodenal ulcer, is most implemented in this 
situation.  Under DC 7305, ratings in excess of 30 percent are 
provided for a moderately severe ulcer that is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year (40 percent); 
and for a severe ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health (60 percent).  

38 C.F.R. § 4.114, DC 7346 provides the rating criteria for 
hiatal hernia.  Pursuant to these diagnostic criteria, a 30 
percent rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health and a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. 

As noted above, the Veteran's service-connected bilateral 
varicose veins are rated pursuant to 38 C.F.R. § 4.104, DC 7120.  
Under the provisions of these diagnostic criteria, a 10 percent 
rating is warranted for intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity or 
by compression hosiery; a 20 percent rating is warranted for 
persistent edema that is incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating is warranted for persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and a 100 percent rating is assigned for 
massive board-like edema with constant pain at rest.  A note 
following DC 7120 criteria provides that these evaluations are 
for the involvement of a single extremity, and that if more than 
one extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25) using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

Also as noted above, the Veteran's service-connected right 
inguinal hernia is rated pursuant to 38 U.S.C.A. §38 C.F.R. 
§ 4.114, DC 7338.  Under these diagnostic criteria, a 
noncompensable evaluation is warranted for an inguinal hernia not 
operated, but remediable; or small, reducible, or without true 
hernia protrusion; a 10 percent evaluation contemplates a 
postoperative recurrent hernia, readily reducible and well-
supported by a truss or belt; a 30 percent evaluation is in order 
for a small, postoperative recurrent, or unoperated irremediable, 
inguinal hernia, not well supported by truss or not readily 
reducible; and a 60 percent evaluation is assigned for a large 
postoperative and recurrent inguinal hernia, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  

b.	Evidence

A January 2000 record from the Arthritis and Immunology 
Associates, which was obtained from the SSA, reports that mental 
status examination of the Veteran revealed neat appearance; alert 
patient; normal behavior; cooperative attitude; well-oriented; 
good attention; calculations consistent with education; fund of 
general knowledge within boundaries of education; memory for 
immediate recall and delayed recall was good; remote memory was 
good; reasonability ability was good; insight into personal 
problems was reasonable; the Veteran could follow commands; 
thought content was normal; affect was flat; and the Veteran 
appeared somewhat anxious and tense.  It was noted that the 
Veteran appeared to have anxiety.  

The Veteran requested a mental health appointment and was seen in 
September 2000, at which time he reported being followed by a 
psychiatrist and attending anger management group therapy over 
the prior year.  He indicated that his life was consumed by 
various medical problems that had disabled him at a young age.  
The Veteran spoke of the resulting difficulties and despair they 
had caused in his life and his inability to adequately support 
his family since he had been unable to work such that they had to 
give up their home and move in with his in-laws.  The Veteran 
reported that there had been times he had been so depressed that 
he had contemplated suicide, but thinking about the impact this 
would have on his family prevented him from acting.  He 
complained of anxiety attacks and wanting stronger medication.  
See PTSD outpatient note.  

The Veteran underwent a VA C&P mental disorders examination in 
November 2000.  In pertinent part, he denied any prior 
psychiatric hospitalizations save one admission following service 
for evaluation only; he reported current outpatient treatment for 
a diagnosis of anxiety and current medications to include Prozac, 
Clonidine and Trazodone.  The Veteran indicated that he was 
living with friends at that time.  When asked to describe his 
subjective feelings, to Veteran focused on muscle spasms in his 
back and went on to state that one arm and leg tended to be 
rather numb.  He let it be known that he was somewhat isolative 
from a social standpoint and reported that he was irritable and 
easily angered.  

The examiner reported that there was no impairment of thought 
processes or communication, no delusions, and no inappropriate 
behavior.  The Veteran indicated the presence of occasional 
"popping" in his head, which the examiner noted did not meet 
the criteria for hallucinations.  The Veteran also reported that 
he had had an occasional suicidal thought, but never any intent.  
He denied any homicidal thoughts unless especially angry in 
traffic, which the examiner noted sounded like road rage.  The 
Veteran indicated that he was no danger to himself or others at 
that time.  

The examiner also reported that the Veteran was able to maintain 
his personal hygiene and was oriented to all spheres.  He was 
able to recall three of three objects in five minutes, although 
he was prompted a little on one item.  No obsessive or 
ritualistic behaviors were found; speech was within normal 
limits, although still at the lower limits in terms of rate of 
speech; the Veteran spoke slowly, which the examiner noted seemed 
deliberate; there were no irrelevant or illogical thoughts and no 
obscure speech patterns; and there was no history of panic 
attacks, although the Veteran stated that he felt safer when he 
was alone and in the house.  The examiner noted that this feeling 
of safety in the situation of his home was of several years 
duration and did not involve panic attacks upon close 
questioning.  

Under the section of depression, the Veteran stated that he had 
tension and irritability and was quick to anger.  Regarding 
anxiety, he stated that he did feel safer at home and was tense 
when in a crowd.  The Veteran also indicated that he avoided 
going into stores due to uncomfortable feelings and reported that 
his friend did the shopping while he waited in his truck.  The 
examiner indicated that there was no evidence of impaired impulse 
control and that the Veteran was able to sleep, though he was 
using the medications described above.  Regarding any other 
symptoms the Veteran wanted to mention, the examiner noted that 
the Veteran reported occasional nausea and vomiting, variable 
appetite, and an inability to urinate requiring catheterization.  

An Axis I diagnosis of anxiety, as evidenced by an adjustment 
disorder with anxiety, was made.  The examiner noted that PTSD 
could be reconsidered at a future evaluation.  A Global 
Assessment of Functioning (GAF) score of 61 was assigned.  

The Veteran underwent a VA C&P esophagus and hiatal hernia 
examination in February 2003, at which time a pertinent past 
medical history significant for recurrent inguinal hernias, 
bilaterally, multiple surgeries for hernias, and hemorrhagic 
gastritis and hiatal hernia was noted.  The Veteran denied having 
any surgery related to an in-service diagnosis of hiatal hernia 
but reported that he had been on medication, most recently 
Lansoprazole, which had been controlling his symptoms very well.  
The Veteran indicated that his appetite was normal and he denied 
any dysphagia and epigastric or other pain.  He also denied any 
substernal or arm pain, hematemesis, and melena, but reported 
occasional reflux or regurgitation maybe once a week, at which 
time food contents would come out.  He also denied nausea and 
vomiting.  

Physical examination revealed that the Veteran appeared to be in 
a fair state of health and nutrition.  He indicated that he had 
gained some weight over the last few months.  The examiner noted 
that in looking through the Veteran's old records, he did not 
have any recent lab work or complete blood counts done.  The 
examiner concluded that the Veteran had a history of significant 
gastroesophageal reflux and possible hiatal hernia, the symptoms 
of which appeared to be well-controlled on present medications.  
According to the Veteran, there was no significant disability or 
limitation of daily activities from gastritis or hiatal hernia.  

The Veteran also underwent a VA C&P miscellaneous digestive 
conditions examination in February 2003, at which time he 
reported residual hernia on the right side but denied a history 
of malignancy.  On examination of the abdomen (and pertinent to 
the service-connected right inguinal hernia), the examiner noted 
that on coughing, there was a mildly felt impulse over the right 
side that was entirely reducible.  The Veteran was not wearing a 
truss or belt and it did not appear irremediable or inoperable.  

In an addendum, the VA examiner reported that the Veteran's 
symptoms regarding his hernia were mostly on the left side, which 
was not service-connected.  The right side was not causing any 
problems, though the Veteran did have some minimal impulse on 
examination, which was fully reducible and did not require a 
belt.  The examiner noted that it was less than two centimeters 
and that s/he was not sure whether a hernia was present on that 
side or not.  It was possible the Veteran could have an inguinal 
hernia on the right side, but if so, it was minimal, was not 
being treated, and appeared to be fully reducible, nontender and 
less than two centimeters.  

In an August 2004 physician's questionnaire, Dr. E. Schwarz 
reported that she had been treating the Veteran for four years, 
was considered his primary care provider regarding his 
psychiatric condition, and had been able to review his 
psychiatric reports and treatment records.  It was her opinion 
that the Veteran experienced occupational and social impairment 
that met the criteria for a 70 percent evaluation due to chronic 
adjustment disorder and PTSD.  

The Veteran was seen in September 2004 with chief complaint of 
constipation and gastroesophageal reflux disease (GERD).  Review 
of his gastrointestinal system revealed no dyspepsia, abdominal 
pain, nausea, emesis, diarrhea, melena, hemorrhoids, change in 
bowel habits, constipation, rectal bleeding or jaundice.  
Physical examination of his abdomen revealed soft, normoactive 
bowel sounds with no tenderness, distention, organomegaly, 
bruits, pulsatile masses or CVA tenderness.  The assessment was 
constipation/GERD and the Veteran was advised to continue with 
current management.  See Houma primary care note.  

A September 2004 mental health initial psychiatric evaluation 
note reveals that the Veteran was seen with chief complaint of 
history of PTSD referred from the New Orleans VA Medical Center 
(VAMC) for follow up.  He reported a complicated history of 
anxiety attacks, nightmares, trouble staying asleep, irritable 
mood, and low appetite and energy level.  The Veteran indicated 
that he had started having symptoms three years prior with panic 
attacks and paranoia and had been diagnosed with paranoid 
schizophrenia and adjustment disorder with anxiety.  The Veteran 
was accompanied by his wife.  Mental status examination revealed 
he was well-nourished; had slurred speech; was cooperative; 
oriented to person, place and time; had anxious mood; 
inappropriate affect; and paranoid thought content.  The Veteran 
denied he was suicidal and/or homicidal but reported auditory 
hallucinations.  Attention and concentration were fair; short-
term memory was intact but long-term memory was impaired; and 
intellectual functioning was normal.  Axis I diagnoses of history 
of PTSD, history of adjustment disorder with anxious features, 
and history of paranoid schizophrenia were made and a GAF range 
of 30-40 was assigned.  

In October 2004, the Veteran and his wife were seen.  He reported 
trouble falling asleep and being off Xanax and Trazadone, but no 
new medical troubles.  The Veteran also complained of irritable 
mood during the daytime; the examiner noted that his brain injury 
was discussed and the results of this on mood/mental symptoms.  
The Veteran was pleasant with improved alertness, though short-
term memory was still poor.  There was no psychosis.  The 
assessment was PTSD and organic psychosis.  See Houma mental 
health clinic access note.  

A December 2004 PTSD outpatient note revealed that the Veteran 
indicated he was still not sleeping and would like to re-start 
Trazodone (or Zolpidem, which worked best) again for sleep.  
Objective evidence revealed that the Veteran was alert, calm and 
slow with clear speech and euthymic mood.  There was no suicidal 
or homicidal ideation and no psychotic symptoms.  The Veteran's 
wife indicated that he was sleeping two to four hours per night, 
but he reported that he did not feel like he was getting any 
sleep.  The assessment was stable PTSD and insomnia; a history of 
chronic adjustment disorder was noted.  

In January 2005, the Veteran was seen for a mental health visit 
that he requested and was accompanied by his wife.  He was 
casually dressed and displayed slow movements and speech.  It was 
noted that the Veteran appeared to be seeking medication and was 
focused on his disability evaluation.  He reported symptoms of 
depression and stated that he could not deal with pain.  The 
Veteran also indicated that he felt like a time bomb and reported 
that he was out of Xanax and wanted an emergency supply, as well 
as a shot of Thorazine.  The Veteran's high frequency of visits 
to the Houma clinic was discussed and the Veteran stated that it 
was due to his anxiety about his upcoming brain surgery.  He 
admitted to taking more muscle relaxers than had been prescribed 
and stated that he took 40 Flexaril at one time a few weeks 
prior.  His wife reported that she was keeping his medications 
locked up but that he sometimes got his medications in the mail 
before she was aware they had arrived.  The Veteran denied 
suicidal or homicidal thoughts and indicated he was committed to 
safety.  He stated that he did not want to enter a psychiatric 
hospital but asked if an inpatient stay would affect his 
disability evaluation.  See mental health - psychology note.  

In March 2005, the Veteran indicated that he had had panic 
attacks for a few days after a doctor thought he had been 
drinking.  He was alert and calm in no apparent distress and was 
accompanied by his wife.  The Veteran's mood was euthymic and 
affect was flat, but there was no suicidal or homicidal ideation 
and no psychotic symptoms.  Sleep was described as fair and he 
reported four to five hours a night.  See PTSD outpatient note.  

An April 2005 general surgery clinic note reveals that the 
Veteran was there for elective repair of a right inguinal hernia.  
The examiner reported right groin with direct hernia, which was 
non incarcerated, and indicated that s/he would not operate on 
the Veteran now secondary to brain issues with abscess and 
multiple washouts.  The Veteran was to return if there were any 
signs of incarceration or infection.  

The Veteran was seen with complaints of epigastric pain and a 
burning sensation with radiation to his esophagus in May 2005.  
He also reported belching, food intolerances, especially to spicy 
foods, nausea, and occasional vomiting.  The Veteran indicated 
that his medication was not helping.  Examination of his abdomen 
revealed positive bowel sounds and no masses; the assessment was 
GERD.  See Houma primary care note.  

In August 2005, the Veteran was seen with complaint of right 
sided inguinal hernia present for several years but no complaints 
of pain.  It was noted that he had last been seen in April and 
the decision was made not to operate on him at that time.  
Physical examination of his abdomen revealed that it was soft, 
non-tender and non-distended.  See general surgery clinic note.  
In a separate general surgery clinic note dated the same day in 
August 2005 but written approximately one hour later, the 
examiner noted that on follow up for the right hernia, the 
Veteran denied any change in bowel movement, weight loss or gain, 
or gross blood per rectum.  The examiner indicated that he was 
unable to palpate any appreciable defect and that the Veteran was 
examined supine and standing with valsalva with no evidence of 
incarceration or strangulation or tenderness to palpation; 
scrotum was normal without any sign of extravasation.  

In November 2005, the Veteran was seen for a history and physical 
examination as a new patient from the New Orleans VAMC.  In 
pertinent part, a review of the Veteran's gastrointestinal system 
revealed that he denied weight gain or loss, nausea or vomiting 
(N/V), diarrhea, constipation, ulcers, indigestion, acid reflux, 
heartburn, dysphagia, belching, gas, abdominal pain or cramping, 
hematemesis, melena, change in stool pattern, hemorrhoids, and 
changes in diet pattern; review of his genitourinary system 
revealed that he denied hernia; and review of his psychiatric 
system revealed that the Veteran was positive for depression and 
short-term memory disturbance.  It also appears that he reported 
anxiety, hallucinations, delusions, insomnia and nightmares, but 
denied personality disorder.  Examination of his abdomen revealed 
positive bowel sounds but no masses, bruit or tenderness.  The 
assessment, in pertinent part, was GERD; the examiner noted that 
the Veteran had occasional spontaneous vomiting and was to 
continue Prilosec.  

In December 2005, the Veteran was seen for a follow-up mental 
health appointment, to which he was 15 minutes late.  He reported 
anxiety, nightmares, difficulty getting along with his wife, 
short-term memory problems and difficulty coping with loss of 
movement in his left arm.  The Veteran indicated that he thought 
his wife expected too much from him and that they argued about 
his need for frequent reminders and assistance with daily 
grooming.  The examiner discussed increasing relaxation and 
coping skills and decreasing stimulants, especially during 
regular sleeping hours.  The Veteran indicated that he would 
decrease use of caffeine and think about quitting cigarettes; he 
reported that he put puzzles together for stress management.  See 
Houma mental health clinic access note.  

The Veteran underwent a VA C&P rectum and anus examination in 
June 2006.  In pertinent part, physical examination revealed no 
inguinal hernia felt or provoked on palpation.  

The Veteran also underwent a VA C&P esophagus and hiatal hernia 
examination in June 2006, at which time he reported vomiting and 
a burning sensation in his stomach.  He also reported nausea 
associated with esophageal disease that occurred several times a 
week, dysphagia that occurred most of the time (but the Veteran 
indicated that he could always swallow liquids, soft solid food 
and solid food), daily substernal esophageal pain, heartburn or 
pyrosis associated with esophageal disease on a daily basis, 
daily regurgitation, and the need for continuous medication to 
treat esophageal disease with fair response to treatment.  
Physical examination revealed fair overall general health and no 
signs of anemia or pulmonary abnormalities from aspiration.  The 
Veteran was diagnosed with GERD and gastritis and the problems 
associated with the diagnoses included vomiting and stomach 
burning.  

The Veteran was seen with complaints of hypersomnia and auditory 
hallucinations mostly in the evening in October 2007.  He 
indicated that he talked to himself and slept about 16 hours per 
night.  The Veteran also reported undergoing four brain 
surgeries, the last one seven months prior.  The examiner 
reported that the Veteran's speech was unclear and that he was 
anxious to irritable but coherent and relevant.  There was no 
suicidal or homicidal ideation, impulse control was very limited, 
and the Veteran had insight to his illness.  The diagnosis was 
mood disorder due to general medical condition (GMC) and a GAF of 
65 was assigned.  See psychiatry note.  

A November 2007 psychology note reveals that the Veteran 
completed one hour of individual psychotherapy for active 
symptoms of PTSD.  He denied suicidal ideation, plan or frankly 
seriousness of previous comments.  His wife reported that the 
Veteran would unknowingly call to her and then would not 
remember.  The Veteran was alert, oriented, coherent and 
purposeful and there were no signs of hallucinations, delusions, 
disorganized thought, or suicidal/homicidal ideation.  Appetite, 
sleep and interests were reported as stable, as was impulse 
control.  The examiner indicated that the Veteran did not endorse 
items specific to PTSD.  An Axis I diagnosis of adjustment 
disorder with mixed anxiety and depressed mood, chronic, was 
made.  The examiner noted that the Veteran considered the 
stressor of medical disability a chronic stressor, greater than 
six months.  The examiner also noted under Axis I that there was 
no PTSD.  A GAF score of 60 was assigned.  

The Veteran underwent a VA C&P stomach, duodenum and peritoneal 
adhesions examination in January 2008, at which time he reported 
a history of hiatal hernia in approximately 1988 with treatment 
with Omeprazole since then.  He also reported a history of mild 
gastritis, frequent pyrosis with frequent burning epigastric and 
substernal pain, occasional regurgitation of sour or bitter-
tasting contents, intermittent dysphagia as well as intermittent 
painful swallowing, and a history of chronic constipation.  The 
Veteran denied a history of peptic ulcer disease, helocobacter 
pylori gastropathy, cholecystitis, cholelithiasis, pancreatitis, 
liver disease, upper gastrointestinal bleeding, gastric 
perforation, gastric outlet obstruction, nausea, vomiting, 
hematemesis, melena, history of fastrectomy or any other surgical 
procedures to esophagus, stomach or duodenum, history of any 
peritoneal adhesions, peritonitis, and periods of incapacitation 
or hospitalization, a history of trauma to the esophagus or 
stomach, and a history of upper gastrointestinal neoplasm.  The 
Veteran also indicated that the condition did not interfere with 
usual daily activities or employment/occupational opportunities.  

Physical examination revealed no visible pallor or jaundice, no 
significant weight loss or gain or signs of anemia, and no 
evidence of abdominal tenderness, rigidity, or rebound 
tenderness.  The examiner reported that an upper GI series 
revealed small sliding hiatal hernia with moderate reflux.  The 
Veteran was diagnosed with hiatal hernia with GERD.  

The Veteran also underwent a VA C&P mental disorders examination 
in January 2008, at which time it was noted that he had been 
married for 12 years to his second wife and had no children.  It 
was also noted that he last worked in October 1999 as an 18-
wheeler, over-the-road, driver and that he was receiving Social 
Security benefits because of a failed hernia surgery.  The 
examiner noted that the Veteran's electronic medical records were 
reviewed, which revealed numerous mental health problems to 
include recurrent depressive disorder, not otherwise specified; 
seizure disorder; PTSD; brain abscess; pain disorder with 
psychological medical components; mood disorder secondary to 
general medical condition; and adjustment disorder with mixed 
anxiety and depressed mood.  The examiner also noted that the 
Veteran was currently prescribed Restoril, Paxil, Seroquel and 
Trazodone.  

The examiner specifically noted an August 2007 neurology note 
containing a diagnosis of brain abscess and craniotomy with left 
hemiparesis residual to the craniotomy and seizure disorder; an 
October 2007 psychiatry note containing a diagnosis of mood 
disorder secondary to general medical condition and a GAF score 
of 60; and a November 2007 record diagnosing the Veteran with 
adjustment disorder with mixed anxiety and depressed mood, which 
also indicated that the Veteran did not have a diagnosis of PTSD 
and assigned a GAF score of 60.  

The Veteran reported that he had been going for mental health 
treatment for the past two years at the Alexandria VAMC.  He 
denied ever having an alcohol or drug problem.  The Veteran 
reported that he was currently experiencing anxiety and paranoia.  
He stated that he felt that he was being watched and that he had 
a good deal of anger, which began a year prior.  The Veteran 
indicated that "I tear things up" and that he could not stand 
to be yelled at.  He reported talking to unseen others and 
hearing voices and indicated that dead family members talked to 
him.  He denied ever being suicidal or homicidal.  The Veteran 
asserted that he had a good marriage, lots of friends, and 
attended church.  He was able to engage in a normal range and 
variety of activities of daily living without interruption of his 
typical daily routine and reported leisure activities to include 
going to church and to the movies and working in the yard.

Mental status examination revealed that the Veteran exhibited a 
moderate speech articulation disorder possibly associated with 
his organic brain syndrome.  Thought processes were logical, 
coherent and relevant.  The examiner described him as an 
attractive, not very articulate or verbal, well-dressed and well-
groomed individual with a trim body build who was cooperative but 
had great difficulty expressing himself and poor social skills.  
The Veteran was well oriented to time, place, person and 
situation; affect was appropriate; reasoning and fund of general 
information were good; he exhibited no psychomotor slowing or 
agitation; verbal comprehension was good; the Veteran seemed 
distractible and complained of poor short term memory; and 
sensorium was cloudy.  A review of psychological symptoms 
resulted in the endorsement of anxiety, panic attacks, 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia and nightmares.  The Veteran indicated that he had 
horrible nightmares concerning brain surgery and being in a coma.  
The examiner reported that he indicated obsessional ideation 
concerning having failed surgeries, anger control problems, and 
auditory and visual hallucinations as well as paranoia.  

The examiner indicated that the Veteran's problem behaviors have 
to do with his anger, irritability and mood instability in 
connection with his organic brain syndrome.  It was also noted 
that the Veteran seemed to have a normal social existence.  The 
Veteran was administered selected scales of the Wechsler Adult 
Intelligence Scale II and it was reported that, overall, his IQ 
was estimated to fall within the low average range based on a 
vocabulary scale score of 11 and an information scale score of 7.  
It was also noted that the Veteran seemed distractible overall 
and that his responses were very poor when it came to logical and 
short term memory.  The Veteran was also administered the 
Minnesota Multiphasic Personality Inventory-2, which produced an 
extremely exaggerated and invalid response set.  An Axis I 
diagnosis of dementia, not otherwise specified, with mood 
instability and psychosis was made and a GAF score of 45 was 
assigned.  The examiner noted that it was his/her opinion that 
the Veteran's primary problems related to his organic impairment, 
which had caused mood and speech problems and cognitive 
impairment.

The Veteran also underwent a VA C&P miscellaneous digestive 
conditions examination in January 2008, at which time he reported 
occasional, mild, reducible right inguinal hernia on strain only.  
Physical examination revealed no evidence of any hernias at 
present, to include inguinal, umbilical and/or ventral hernia.  
There was no truss or belt required and no residuals of 
gastrointestinal malignancy reported.  The examiner noted that no 
diagnostic or clinical tests were obtained or believed to be 
clinically indicated at that time.  The diagnosis was status post 
bilateral inguinal herniorrhaphies; no clinical evidence of any 
hernias at present.  

The Veteran also underwent a VA C&P arteries, veins and 
miscellaneous examination in January 2008.  He reported a history 
of varicosities of the bilateral greater saphenous venous systems 
since service but denied a history of bleeding varices, 
thrombophlebitis, deep venous thrombosis and pulmonary embolism.  
The Veteran indicated that he experienced occasional mild 
discomfort in the left leg only and denied a history of edema, 
ulcerations, and stasis dermatitis.  He also denied a history of 
aortic aneurysm, aneurysm of any arteries, Raynaud's phenomenon, 
angioneurotic edema, erythromelalgia, soft tissue sarcoma, or 
other malignant neoplasms of vascular origin.  Exercise was not 
precluded by the Veteran's condition and it did not interfere 
with usual daily activities.  

Physical examination revealed no clinical evidence of aortic 
aneurysm or any other aneurysms, arteriosclerosis obliterans, 
thromboangiitis obliterans, Raynaud's phenomenon, angioneurotic 
edema, erythromelalgia, soft tissue sarcoma, or other malignant 
neoplasms of vascular origin.  There were a few bilateral 
supervision greater saphenous venous system varicosities present 
and it was noted that the lower extremities were equally 
affected.  There were no ulcers, edema, stasis pigmentation, or 
eczema and no evidence of thrombophelbitis, deep venous 
thrombosis, or postphlebitic syndrome; arterial pulses appeared 
adequate and bilaterally equal.  The examiner noted that no 
diagnostic or clinical tests were obtained or believed to be 
clinically indicated at that time.  The diagnosis, in pertinent 
part, was mild superficial bilateral greater saphenous venous 
system varicosities.  

A February 2008 psychiatry note reveals that the Veteran 
requested anger management and his Xanax back, but had no other 
complaints and indicated that his medication was working fine.  
The examiner noted that the Veteran had slurred speech but was 
spontaneous and goal directed with dull affect and dysphoric 
mood.  He denied suicidal and homicidal ideations and there was 
no perceptual disturbance.  An Axis I diagnosis of mood disorder 
due to a general medical condition was made and a GAF score of 60 
was assigned.  That same day, the Veteran was seen for a 50 
minute psychotherapy appointment and mental health clinic follow-
up session due to a diagnosed chronic adjustment disorder.  The 
Veteran reported that his main problem was that he felt useless 
and depressed about the state of his health.  The examiner noted 
that the Veteran did not drive but went to church; he also stayed 
home and enjoyed making model cars.  He wanted to get back on 
Xanax for alleged panic attacks.  The examiner reported that he 
would counsel the Veteran in regard to adjustment problems and 
indicated that feeling depressed and hopeless was a natural 
reaction since the Veteran was functioning quite well prior to 
brain encephalitis and surgeries.  It was noted that the 
Veteran's wife was very supportive and that a loss of libido had 
also contributed to his depression.  A GAF of 60 was assigned.  
See February 2008 psychology note.  

The Veteran was seen accompanied by his wife in September 2008, 
at which time he reported that he was doing "pretty good."  He 
asked to be restarted on Xanax and indicated that he was having 
dreams again and felt "panicky" and "paranoid."  The Veteran 
denied any suicidal or homicidal ideations; objective evidence 
indicated that he was cooperative, coherent and euthymic.  There 
were no violent ideas, the Veteran was not psychotic, and there 
was disarticulation of speech but clear sensorium.  The 
assessment was adjustment disorder with mixed anxiety and 
depression; a GAF score of 60 was assigned.  See psychiatry note.  

A December 2008 psychology note reveals that the Veteran was seen 
for a 50 minute evaluation, psychotherapy and mental health 
clinic follow-up session for a diagnosis of chronic adjustment 
disorder.  The examiner noted that the Veteran was married 
without children and was living with his wife, who was unemployed 
as was the Veteran.  The Veteran's speech was very slurred and 
his wife was not a good historian.  The examiner noted that 
although the Veteran could not talk well, he was oriented times 
four, looked a tad unkempt, and did not seem markedly depressed 
or anxious.  He was appropriate but showed some major psychomotor 
retardation with brady kinesia and catalepsy.  The Veteran's 
thinking seemed normal yet he could not express himself in a 
coherent manner, which the examiner indicated seemed due to an 
organic nature rather than a behavioral component.  Insight and 
judgment were reported as impaired but the examiner indicated 
that based on what he could understand when the Veteran spoke, he 
seemed to be of average IQ.  The Veteran was not suicidal or 
homicidal.  A GAF score of 60 was assigned.  

The Veteran underwent a VA C&P mental disorders examination in 
December 2008, which was conducted by the same examiner who 
performed the January 2008 examination.  The Board notes that 
many of the same findings were noted in December 2008.  
Additional information included the examiner's notation of a 
September 2008 note containing a diagnosis of adjustment disorder 
with mixed anxiety and depression and a GAF score of 60 and a 
December 2008 note indicating that the Veteran's speech was 
incoherent because of organic brain syndrome and a GAF score of 
60.  The examiner also noted that the Veteran reported enjoying 
going to see Dr. Young at the Alexandria VAMC to get things off 
his chest.  

The Veteran reported that his speech became slurred after his 
brain surgery and that he experienced homicidal ideation at 
times.  He also reported mood changes and anger problems to 
include yelling, screaming and throwing, but no hitting.  The 
Veteran reported a history of two suicide attempts, but did not 
indicate when these attempts took place.  The Veteran's wife, who 
accompanied him to the examination, reported that the Veteran had 
bad dreams concerning "the morgue" he was exposed to and daily 
thoughts of "he's in the morgue."  The Veteran reported daily 
thoughts concerning a ship wreck that he was exposed to in 
service, paranoia, and reported that he talked to himself and 
heard conversations in his head.  The examiner noted that it was 
odd that the Veteran had nightmares and thoughts of a morgue 
given that no one was killed in a ship ramming/wreck described by 
the Veteran.  

The Veteran reported that his marriage was good but that he had 
difficulties with anger control problems.  He indicated that he 
had no children and that he had been married for 12 years to his 
second wife.  The Veteran was able to engage in a normal range 
and variety of activities of daily living without interruption of 
his typical daily routine.  Mental status examination revealed 
that he exhibited slurred speech, looked very sad during the 
course of the interview, and seemed to be rather lethargic.  The 
examiner reported that the Veteran had logical, coherent and 
relevant thought processes; was articulate, verbal, well-dressed 
and well-groomed; was cooperative; had a trim body build; had 
adequate social skills; and seemed intelligent although his 
speech was difficult to understand.  The Veteran was also well 
oriented to time, place, person and situation; affect was one of 
depression; reasoning was good; fund of general information was 
good; he exhibited no psychomotor slowing or agitation; verbal 
comprehension was good, although he seemed distractible; short-
term memory was impaired; and sensorium was very cloudy.  A 
review of psychological symptoms resulted in the endorsement of 
anxiety as well as panic attacks, depression, insomnia, appetite 
disturbance, crying spells, anhedonia and nightmares.  The 
Veteran reported head and stomach pain as well as racing thoughts 
and anger control problems.  He also indicated paranoia and 
reported experiencing auditory hallucinations.  

The examiner reported that the Veteran's problem behaviors had to 
do with his cognitive difficulties including speech problems 
associated with his brain surgeries.  The examiner also indicated 
that the Veteran had already been diagnosed with significant 
problems in memory, concentration and speech and that his 
cognitive functioning was not reassessed as he had already been 
seen in January 2008.  The Veteran was administered the Minnesota 
Multiphasic Personality Inventory-2 producing an extremely 
exaggerated response set.

An Axis I diagnosis of dementia with mood disorder and psychosis 
and mild PTSD (as likely as not) were made.  A GAF score of 45 
was assigned.  The examiner noted that the Veteran had two Axis I 
diagnoses and that both represent separate issues.  Regarding the 
diagnosis of PTSD, the examiner noted that the Veteran was 
indicating symptoms of PTSD but that the examiner was somewhat 
skeptical of those symptoms but was giving the diagnosis by 
giving the Veteran the benefit of the doubt.  The examiner also 
noted that the Veteran was not really able to say precisely what 
his symptoms were or to speak very well for himself.  It was the 
examiner's opinion that the Veteran's dementia was his main 
problem.  The examiner subsequently noted that the claims folder 
was reviewed at a later date and that the report remained 
unchanged following that review.  

The Veteran also underwent a VA C&P miscellaneous arteries and 
veins examination in December 2008, at which time his claims 
folder was reviewed.  In pertinent part, the Veteran reported 
increased GERD symptoms, more severe pyrosis and increasing 
substernal and epigastric burning discomfort and esophageal 
reflux.  He denied significant nausea, vomiting, hematemesis and 
melena.  The examiner noted that the varicose veins of the 
bilateral lower extremities were essentially unchanged from the 
January 2008 examination and that there was no evidence of right 
inguinal hernia at present.  The Veteran stated that a treating 
physician occasionally diagnosed small bulging in the right 
inguinal region but did not believe that right inguinal 
herniorrhaphy was indicated at present.  The Veteran was 
diagnosed, in pertinent part, with hiatal hernia with GERD, 
status post hemorrhagic gastritis with duodenitis without 
recurrence or current symptoms.  It was noted that upper GI 
series revealed small siding hiatal hernia with mild reflux.  The 
Veteran was also diagnosed with bilateral varicose veins and no 
clinical evidence of right inguinal hernia at present.  

The Veteran was seen in February 2009 and reported that he was 
doing "ok today" but also indicated that he was having some 
anxiety.  He had no suicidal or homicidal ideations but reported 
hearing voices telling him to hurt himself or others.  The 
Veteran indicated that he did not feel that he would listen to 
the voices and hurt himself or anyone else.  He reported that he 
stayed up late and then slept all day.  The Veteran denied 
alcohol and drug use but reported that he wanted to begin taking 
Xanax.  The examiner explained that the Veteran did not need both 
Xanax and Temazepan because both were benzos and very addicting.  
Objective evidence included that the Veteran was cooperative, 
coherent and euthymic without violent ideas and disarticulation 
of speech.  He also had clear sensorium and was not psychotic.  
The assessment was adjustment disorder with mixed anxiety and 
depression; a GAF of 60 was assigned.  See psychiatry note.  

The following day, the Veteran was seen for a 50 minute 
evaluation, psychotherapy and mental health clinic follow-up for 
chronic adjustment disorder.  The examiner noted that the Veteran 
appeared to be a bit anxious and sad and related that his mother 
had recently died.  It was noted that the Veteran was quite 
dependent on his wife, who always accompanied him.  The Veteran 
reported that he easily lost his patience with his wife and 
family and would like to have some anger management training.  
The examiner indicated that this was discussed and it was learned 
that the Veteran does not like being so dependent on his wife 
(and vice versa).  The examiner also indicated that the Veteran's 
thinking seemed a bit tangential and speeded up or manic.  The 
examiner noted that the Veteran may be exaggerating his mental 
health symptoms for apparent monetary gain as he did not impress 
the examiner as someone with anger management issues; that is, 
his mood and affect was not angry or irritable, he expressed 
himself coherently, he did not berate his wife, who was also in 
the session, and his attitude and behavior were appropriate and 
not hostile.  At the Veteran's request, however, the examiner 
referred him to the mental health clinic anger management group 
to assess him further.  The examiner also noted that the Veteran 
felt he may have symptoms of PTSD, which the examiner doubted.  A 
GAF of 65 was assigned.  See February 2009 psychology note.  

The Veteran was seen in July 2009, at which time he reported that 
he was interested in being evaluated for PTSD treatment.  He was 
asked about current and past suicidal ideation and attempts and 
denied previous suicidal attempts but reported suicidal thoughts 
and morbid rumination.  He also reported a general suicide plan 
(using a knife to cut his throat) but denied specific intent and 
indicated that he did not want to die and was future-oriented.  
The Veteran reported bouts of anger and was noted to appear to be 
at some risk for self harm, so a suicide safety plan was 
formulated.  He indicated, however, that he was "fine right 
now" and his wife also stated that she believed he was ok.  See 
mental health psychology note.  

The Veteran was administered 45 minutes of supportive 
psychotherapy with a review of crisis management skills on August 
5, 2009.  He denied suicidal and homicidal ideation.  The 
examiner noted that the Veteran arrived 30 minutes late for his 
appointment and was accompanied by his wife.  He was 
appropriately dressed and well-groomed and made frequent eye 
contact and exhibited linear and sequential thoughts.  The 
Veteran's mood and affect were brighter and more positive than 
the last session and his speech was slurred but recognizable.  He 
denied current suicidal and homicidal thoughts, intent or plans 
and indicated that he did not have access to guns and that his 
medications were controlled by his wife.  The Veteran also denied 
alcohol and illegal drug use and feeling hopeless.  There were no 
prior suicide attempts.  The Veteran stated that he was doing 
better and had not had suicidal thoughts in the past two weeks.  
He reported taking Xanax five times for panic attacks over the 
past two weeks and also reported watching more comedy programs on 
TV.  The examiner noted that the Veteran did not appear to be an 
immediate risk for suicide and had good understanding of his 
coping resources and emergency contacts.  An Axis I diagnosis of 
PTSD (by history) was made.  Id.  

The claims folder also includes a VA C&P mental disorders 
examination report dated August 10, 2009, which reveals that it 
was a correction of insufficient examination.  The examiner 
reported that he had previously examined the Veteran on two 
different occasions, to include January 2008 and December 2008, 
and that on those occasions, the Veteran's claims folders and 
medical records were unavailable.  On those occasions, the 
Veteran was diagnosed with dementia with mood disorder and 
psychosis and mild PTSD with a GAF score of 45.  The examiner 
indicated that he had reviewed the Veteran's medical record and 
claims folder and that he had been asked to give the current 
severity of the Veteran's adjustment disorder with anxious and 
depressed mood.

The examiner noted that he was well aware that the Veteran had 
been diagnosed with a chronic adjustment disorder and had been 
seen by various physicians at the Alexandria VAMC.  Furthermore, 
the examiner noted that he was well aware that the Veteran had 
been seen by the Houma community based outpatient clinic (CBOC) 
of the New Orleans VAMC and had been diagnosed in the past, 
including in 2005, with PTSD.  After consideration of the remand 
and the comments by the New Orleans RO as to the insufficiency of 
the two mental disorder examinations, the examiner had re-
examined the Veteran in August 2009.  It was the examiner's 
opinion that the Veteran had severe social and occupational 
impairment secondary to his service-connected chronic adjustment 
disorder with anxious and depressed mood.  The examiner gave the 
diagnosis of chronic adjustment disorder as the primary diagnosis 
now and corrected the other two examinations in 2008 to put the 
other Axis II diagnoses as secondary diagnoses.  It was the 
examiner's opinion that the Veteran did suffer from a chronic 
adjustment disorder for which he is rated and that the GAF for 
this condition is 35.  It was also the examiner's opinion that 
the Veteran could be considered unemployable because of his 
chronic adjustment disorder and that symptoms attributable to 
that disorder include mood impairment, including yelling and 
screaming; paranoia; psychosis; preoccupation with military 
traumas; depression; and nightmares.  The examiner reiterated 
that it was his opinion that the Veteran suffered from chronic 
adjustment problems, as listed above, and that he was extremely 
socially impaired because of his chronic adjustment disorder.

A September 2009 primary care note reveals that the Veteran 
complained of chronic reflux symptoms and continued pain despite 
medication.  He denied any bleeding or melena.  Examination of 
his abdomen revealed that it was soft, nontender and with normal 
bowel sounds.  In pertinent part, the Veteran was assessed with 
GERD and constipation.  An October 2009 addendum reports that EGD 
was normal except for slowed gastric emptying, most likely 
medication, due to food in the stomach during the test.  

The Veteran was seen for psychiatric follow-up in October 2009, 
at which time his electronic records were reviewed and it was 
noted that he had a history of treatment for PTSD and depression.  
The examiner reported that the Veteran was accompanied by his 
wife, who did most of the communication about his health needs.  
The Veteran reported that his mood was ok and that his anxiety 
was normal.  His wife reported that he was sleeping a lot during 
the day and night.  The Veteran denied alcohol and substance 
abuse.  He was neatly groomed and calm; affect was restricted; 
speech was slurred; and the examiner noted psychomotor 
retardation.  The Veteran denied suicidal or homicidal thoughts 
and auditory and visual hallucinations.  The examiner indicated 
that there were no overt delusions or paranoia noted but the 
Veteran did not communicate very much.  The impression was PTSD 
and depression.  See mental health psychiatry note.  

Later that month, the Veteran reported that he was "a lot 
better" and that his mood was ok.  He denied anxiety and 
indicated that he felt calm.  The Veteran reported that his sleep 
was ok, denied substance use, and felt that his current treatment 
was working well.  He reported nightmares about his mother's 
death rather than the war.  The examiner noted that the Veteran 
was neatly groomed, calm and logical.  Affect was full, mood was 
euthymic and speech was slurred without psychomotor agitation or 
retardation.  The Veteran denied suicidal or homicidal thoughts, 
auditory and visual hallucinations, delusions or paranoia and the 
examiner noted that he appeared much less sedated.  The 
impression was PTSD and depression.  See October 2009 mental 
health psychiatry note.  

The Veteran was again seen for follow-up in December 2009 and his 
wife was present in the session.  He reported that he was doing 
ok and that his anxiety had been helped by medication.  The 
Veteran indicated that he was having nightmares about his best 
friend, who drowned when they were children, a male who was 
killed by his father in a motor vehicle accident in 1985, and his 
father's death.  Sleep was reported as ok, the Veteran denied 
alcohol and other substance use, and he indicated that he felt 
his current treatment was working.  The examiner noted that the 
Veteran was neatly groomed with slurred speech, restricted affect 
and depressed mood.  He denied suicidal and homicidal thoughts, 
auditory and visual hallucinations, and there was no evidence of 
delusions or paranoia.  The impression remained PTSD and 
depression.  See mental health psychiatry note.  

A clinical interview related to a PTSD readmission intake report 
was conducted in November 2009, at which time the Veteran's chief 
complaints included intrusive thoughts and nightmares.  The 
examiner noted that the Veteran's social support network was his 
wife and that he was in poor health due to several medical 
conditions.  The Veteran and his wife had been married 13 years 
and spent time with other married friends.  The Veteran explained 
that he and his wife got along well and that he went to the 
movies and farmers markets when in New Orleans.  He denied 
inpatient treatment, reported group therapy for PTSD in 1999 and 
between 2003 and 2005, and individual therapy in 2009.  The 
Veteran also denied hallucinations, suicidal and homicidal 
ideation, and substance abuse/dependence.  

Mental status examination revealed that the Veteran was 
cooperative towards the examiner; alert and oriented to time, 
place, person and situation; denied short-term and long-term 
memory loss or impairment; was neatly groomed with adequate 
hygiene; had appropriate affect and depressed mood; that speech 
was generally normal with regard to production, volume, content 
and clarity; denied auditory, visual, tactile or olfactory 
hallucinations as well as delusions; that there was no impairment 
of thought process and communication; and that the Veteran was 
able to maintain personal hygiene and activities of daily living 
with his wife's help.  Symptoms of PTSD were reported but will 
not be addressed.  Symptoms of other mental disorders included 
depressed mood two days a week, anhedonia, sometimes loss of 
appetite, insomnia, and fatigue or loss of memory.  The Veteran 
denied mania/hypomania.  Axis I diagnoses of PTSD, history of 
dementia with mood disorder, psychosis, and history of adjustment 
disorder related to physical conditions and resulting impairment 
were made.  

The Veteran was seen in the Houma mental health clinic in March 
2010.  In pertinent part, he reported that his mood and sleep 
were good on current medication and the examiner noted that from 
previous appointments, the Veteran appeared very stable and that 
his mood was good and stable that day.  Mental status examination 
revealed that the Veteran's speech was slurred as usual and that 
affect and mood were pleasant.  The Veteran reported that he felt 
ok; no psychosis was noted, there was no suicidal or homicidal 
ideation, and the examiner indicated that the Veteran's memory 
actually appeared intact as he was able to recall results of his 
MRI, last doctor's appointment, and names of medication.  The 
Veteran did complain of short-term memory loss but indicated that 
he was "having a good day today."  Judgment and insight 
appeared fair.  The assessment included PTSD.  

The following month, the Veteran was seen with presenting 
symptoms of sleep disruption with difficulty going to sleep and 
remaining asleep.  He reported thoughts of individuals hurting 
him, which he described as worse in the evenings and at night.  
The Veteran indicated that sleep disruption started about five 
years ago; difficulty with thoughts of people harming him began 
about six months ago; and difficulty with memory had been present 
since a brain injury 10 years prior.  The Veteran reported 
contact with his siblings on a weekly basis and that he had been 
married for 14 years without children.  Mental status examination 
revealed that the Veteran was oriented to time, place, person and 
situation; presented with blunted affect and moderate range of 
mood; demonstrated marginal capability for functioning with 
activities of daily living (his wife assists him on a daily 
basis); and that he was tearful intermittently throughout the 
session, especially when discussing his mother's death in 
February 2009.  The Veteran denied any suicidal and homicidal 
thoughts and was diagnosed with PTSD, rule out depression and 
rule out anxiety.  AGAF of 60 to 70 was assigned.  See April 2010 
Houma mental health clinic access note.  

The Veteran was seen in May 2010 for follow-up and reported that 
he was "pretty good."  He indicated that his mood was good and 
that he kept himself positive and that he felt his anxiety was 
high but that medication helped him feel calmer.  The Veteran 
reported that sleep was ok; he denied substance use and indicated 
that his current treatment was helping "a little bit."  Speech 
was slightly less slurred but the Veteran expressed concerns 
about mumbling.  The examiner noted that the Veteran was neatly 
groomed, calm and circumstantial.  Mood was euthymic, affect was 
restricted, and the examiner noted that the Veteran appeared 
sedated.  No psychomotor agitation or retardation was noted, the 
Veteran denied suicidal and homicidal thoughts and auditory and 
visual hallucinations, and there were no overt delusions or 
paranoia noted.  The impression included, in pertinent part, PTSD 
and depression.  See mental health psychiatry note.  

Later that month, the Veteran was seen for an individual therapy 
appointment.  Appearance and behavior were noted as cooperative 
with casual grooming.  Mood was anxious, affect was flat, and the 
Veteran denied suicidal ideation.  The examiner noted that the 
Veteran's speech was slightly slurred and that his wife 
accompanied him but waited in the lobby.  The Veteran indicated 
that he was anxious that day and worried about finances.  He 
denied feeling depressed but reported loss of motivation and 
thoughts of hopelessness.  The Veteran was diagnosed, in 
pertinent part, with PTSD and depression.  See May 2010 Houma 
mental health clinic access note.  

c.	Analysis

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for an adjustment disorder with 
anxious mood at any time prior to August 10, 2009 as the evidence 
of record does not more nearly approximate the criteria for the 
next higher, or 50 percent, rating.  The Veteran's symptoms prior 
to August 10, 2009 consisted primarily of depression, anxiety, 
irritability, anger, tension, paranoia, problems sleeping, and 
some trouble with short-term memory.  He also reported, on 
occasion, nightmares, auditory hallucinations, suicidal ideation 
and panic attacks.  The Board acknowledges that the Veteran did 
have occasional evidence of flattened or inappropriate affect, 
memory impairment, limited impulse control, cloudy sensorium and 
impaired insight and judgment.  See e.g., January 2000 record 
from the Arthritis and Immunology Associates; September 2004 
mental health initial psychiatric evaluation note; March 2005 
PTSD outpatient note; October 2007 psychiatry note; January 2008 
VA C&P mental disorders examination report; December 2008 
psychology note.  Importantly, however, there is no evidence 
prior to August 10, 2009 to support a finding that the Veteran 
had disturbance of motivation and mood or difficulty in 
establishing and maintaining effective relationships.  Rather, 
the evidence establishes that the Veteran had been married for 
over a decade, had a lot of friends, attended church, was able to 
engage in a normal range and variety of activities of daily 
living, and reported leisure activities to include going to the 
movies and working in the yard.  See e.g., January 2008 VA C&P 
mental disorders examination report; February 2008 psychiatry 
note.  While the Board acknowledges that the Veteran has reported 
problems getting along with his wife, the fact remains that she 
supported the Veteran by accompanying him to most, if not all, of 
his mental health visits, and assisting him when needed.  In 
addition to the foregoing, there is no evidence prior to August 
10, 2009 of such symptoms as circumstantial, circumlocutory, or 
stereotyped speech and/or difficulty understanding complex 
commands.  The Board notes that problems with speech appear to be 
related to several brain surgeries that the Veteran underwent 
during the course of the appeal.  

At this juncture, the Board notes that eleven GAF scores were 
assigned prior to August 10, 2009.  These scores range between 30 
and 65, with the majority of the scores assigned being 60.  The 
lower scores were assigned at the time of initial mental health 
evaluations or during VA examinations; the higher scores were 
assigned by the Veteran's treating physicians.  See VA treatment 
records and examination reports.  A score of 30 reflects behavior 
that is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  Scores between 31 and 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  The Board finds, however, that the range of 30-
40 is not supported by the evidence reported at the time it was 
assigned, see September 2004 mental health initial evaluation 
note, or any of the other evidence of record, to include the 
medical evidence and the Veteran's reported symptoms. 

The Board notes that a GAF score generally reflects an examiner's 
finding as to the Veteran's functioning score on that day and, 
like an examiner's assessment of the severity of a condition, is 
not dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2010).

The evidence of record does support the GAF score of 60 that was 
assigned by the majority of medical professionals who evaluated 
the Veteran's psychiatric functioning throughout the course of 
his appeal prior to August 10, 2009.  GAF scores ranging between 
51 and 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV.  
These findings are best reflected in the assignment of the 30 
percent evaluation already in effect prior to August 10, 2009.  

For all these reasons, a rating in excess of 30 percent for an 
adjustment disorder with anxious mood is not warranted at any 
time prior to August 10, 2009.  

The evidence also does not support the assignment of a rating in 
excess of 70 percent for an adjustment disorder with anxious mood 
as of August 10, 2009.  Although the Veteran apparently requires 
his wife's daily assistance to perform activities of daily living 
and is not employed (and is considered unemployable as a result 
of his chronic adjustment disorder), there is nothing to support 
a finding that he is totally impaired in the social sense.  
Rather, he remains married to a woman with whom he reported 
getting along, his wife continues to accompany him to mental 
health appointments, he and his wife spend time with other 
married friends, and the Veteran enjoys going to the movies and 
farmers markets.  See August 2009 VA C&P mental disorders 
examination report; VA treatment records.  For these reasons, a 
rating in excess of 70 percent for an adjustment disorder with 
anxious mood is not warranted, as the evidence of record does not 
more nearly approximate the criteria for the next higher 100 
percent rating.  

The evidence of record also does not support the assignment of a 
rating in excess of 30 percent for hemorrhagic gastritis with 
duodenitis and a hiatal hernia, despite the Veteran's competent 
and credible assertions regarding the severity of this 
disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
More specifically, there is no evidence of moderately severe 
duodenal ulcer that is less than severe but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year, so as to support the assignment 
of the next highest (40 percent) evaluation under DC 7306.  
Rather, no ulcer has ever been reported on upper GI testing, no 
anemia has been noted on examination, and the Veteran has 
consistently denied any weight loss and incapacitating episodes.  
See generally VA treatment records; see also February 2003 
esophagus and hiatal hernia examination report; August 2005 
general surgery clinic note; November 2005 history and physical 
examination note; January 2008 stomach, duodenum and peritoneal 
adhesions examination report.  

The evidence of record also does not support the assignment of 
the next highest rating (60 percent) for hemorrhagic gastritis 
with duodenitis and a hiatal hernia under DC 7346.  Although the 
Veteran has reported vomiting, a burning sensation in his 
stomach, nausea, reflux and regurgitation on several occasions 
during the appellate period, he has consistently denied any 
weight loss, hematemesis or melena, and as noted above, there 
have been no findings of anemia.  See generally VA treatment 
records; see also February 2003 esophagus and hiatal hernia 
examination report; Houma primary care notes dated September 2004 
and May 2005; August 2005 general surgery clinic note; November 
2005 history and physical examination note; January 2008 stomach, 
duodenum and peritoneal adhesions examination report; December 
2008 miscellaneous arteries and veins examination report.  In 
addition, the symptoms associated with the Veteran's service-
connected hemorrhagic gastritis with duodenitis and a hiatal 
hernia have not been shown to produce severe impairment of 
health.  

For these reasons, a rating in excess of 30 percent cannot be 
assigned at any time during the appellate period for the 
Veteran's service-connected hemorrhagic gastritis with duodenitis 
and a hiatal hernia.  

The evidence of record also does not support the assignment of a 
rating in excess of 10 percent for service-connected bilateral 
varicose veins under DC 7120.  The evidence in this case reveals 
that at the time of a January 2008 VA arteries, veins and 
miscellaneous examination, the Veteran reported experiencing 
occasional mild discomfort in only the left leg and denied a 
history of edema, ulcerations and stasis dermatitis.  The 
examiner reported a few bilateral varicosities present and noted 
the absence of edema, ulcers, stasis pigmentation and/or eczema 
before diagnosing the Veteran with mild superficial bilateral 
greater saphenous venous system varicosities.  The Board 
acknowledges the Veteran's contentions regarding the condition of 
his service-connected bilateral varicose veins and finds that he 
is competent to report such symptoms and that his assertions are 
credible.  See Layno, 6 Vet. App. at 470.  In the absence of 
evidence that this disability is manifested by persistent edema 
that is incompletely relieved by elevation of the extremity, 
however, the assignment of the next highest (20 percent) rating 
is not warranted.  

Lastly, the evidence of record does not support the assignment of 
a compensable evaluation for service-connected right inguinal 
hernia.  This is so because at the time of the February 2003 VA 
miscellaneous digestive conditions examination, a mildly felt 
impulse on the right side was reported as entirely reducible and 
did not appear irremediable or inoperable; in addition, the 
Veteran did not require a truss or a belt.  These findings were 
reiterated in an addendum opinion (right side not causing any 
problems; minimal impulse felt on examination fully reducible and 
did not require a belt).  In April 2005, the Veteran was seen for 
elective repair of a right inguinal hernia, which was described 
as non incarcerated, but no surgical procedure was performed 
because of the Veteran's brain issues.  See general surgery 
clinic note.  In addition to the foregoing, no right inguinal 
hernia was felt or provoked on palpation and there was no 
evidence of any hernia at the time of the June 2006 VA rectum and 
anus examination, the January 2008 miscellaneous digestive 
conditions examination, and the December 2008 miscellaneous 
arteries and veins examination.  In the absence of evidence 
showing a post-operative recurrent hernia that is readily 
reducible and well-supported by truss or belt, the assignment of 
the next highest (10 percent) evaluation under DC 7338 is not 
warranted.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

II.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms associated with the Veteran's adjustment disorder 
with anxious mood cause impairment in occupational and social 
functioning, but such impairment is contemplated by the rating 
criteria (38 C.F.R. § 4.130, DC 9405).  The symptoms associated 
with the Veteran's hemorrhagic gastritis with duodenitis and a 
hiatal hernia, to include vomiting, a burning sensation in his 
stomach, nausea, reflux and regurgitation; with his bilateral 
varicose veins, to include occasional mild discomfort; and with 
his right inguinal hernia, are all contemplated by the rating 
criteria (i.e., 38 C.F.R. § 4.114 DCs 7305, 7309, 7338 and 7346; 
38 C.F.R. § 4.104, DC 7120).  Moreover, the Board finds that the 
rating criteria reasonably describe the Veteran's disabilities.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted for any of his claims.

III.	 Compensation under 38 U.S.C.A. § 1151

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability as a result of left inguinal 
hernia repair performed at a Department of Veterans Affairs 
Medical Center in October 1999.  He has made several assertions 
throughout the lengthy appellate period, to include additional 
disability in the form of seizures, numbness in upper and lower 
extremities, artery and nerve damage, bowel and bladder 
incontinence, impotence, and bilateral foot pain.  See e.g., VA 
Forms 21-4138 dated October 1999 and January 2000; VA C&P joints 
and general medical examination reports dated February 2000; 
January 2001 DRO hearing transcript; May 2001 VA C&P 
genitourinary examination report; July 2007 Board hearing 
transcript.  

In this case, because the claim was filed after October 1, 1997, 
the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and implementing regulations at 38 C.F.R. § 3.358, 
are not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same manner 
as if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death, and VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. § 
17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran underwent surgery at the New Orleans VAMC on October 
7, 1999 due to recurrent left inguinal hernia.  The operative 
procedure performed was a left inguinal hernia/left femoral 
hernia repair that began at 7:30am.  It was noted that that the 
Veteran had a history of bilateral inguinal hernia repair, times 
two, and that after general anesthesia, the left inguinal region 
was prepped and draped and an approximately 10 centimeter 
incision was made in the line parallel to the inguinal ligament.  
Once in the superior and directly through the old scar, 
dissection was carried down with Bovie cautery through the 
Veteran's Scarpa's fascia to the external oblique.  The external 
oblique was incised and dissected, taking care to identify the 
left ilioinguinal nerve and retracted freely from the field.  At 
this point, dissection was carried down with blunt dissection to 
the pubic tubercle and cleared off the inferior posterior surface 
of the external oblique fascia with blunt dissection, clearing 
out the superior portion of the external oblique fascia.  The 
cord was carefully dissected free from the surrounding tissues 
and the search for an indirect or direct inguinal hernia was 
undertaken with blunt dissection, but none was found.  A loose 
inguinal floor was discovered as well as a loose internal ring.  
It was felt that the Veteran might have a left femoral hernia so 
dissection was carried down inferior to the inguinal ligament 
identifying Cooper's ligament.  The postoperative diagnoses were 
left inguinal hernia and left femoral hernia.  See operation 
report.

The Veteran subsequently underwent a second surgery that same day 
(October 7, 1999) due to recurrent left inguinal hernia, post-
Cooper's ligament repair, leg ischemia.  The primary operation 
performed was exploration of the left groin and repair of the 
left posterior inguinal wall, left femoral defect; the other 
operations performed were revision of left inguinal hernia repair 
with mesh and intraoperative duplex scan of left femoral artery.  
The second surgery began just before 2pm.  It was noted that the 
Veteran had undergone hernia repair on the left side earlier that 
morning and that a Cooper's ligament repair using a Marlex mesh 
was performed.  It was also noted that postoperative second hour, 
the Veteran was noted to have decreased pulses and decreased 
sensation in the left leg along with color changes.  A decision 
was made for an immediate re-exploration for possible vascular 
complications.  The incision was opened and the mesh was removed.  
Immediately after removal of the mesh, palpable femoral pulses 
were noted in the groin as well as dorsalis pedis and posterior 
tibial sides.  An assessment of the technical problem disclosed 
that mesh placed on either side of the femoral vessels were 
compressing on both femoral artery and vein.  After relieving the 
compression, inguinal floor and the femoral canal were all re-
explored and intraoperative Duplex scan was called to rule out 
possible intimal injury.  Radiology determined no abnormalities 
on clot flow and real time images.  Upon confirmation of 
restoration of normal femoral flow, it was proceeded with the 
second stage of the operation to repair the inguinal floor, as 
well as the femoral canal.  In the immediate postoperative 
period, the Veteran was clinically stable with palpable pulses 
and evidence of good flow.  The postoperative diagnoses included 
recurrent left inguinal hernia, post Cooper's ligament repair, 
and leg ischemia.  Id.  

An October 7, 1999 ultrasound contained an impression of normal 
appearing left common femoral artery; no intimal damage 
appreciated.  See imaging report.  

A post-procedure summary dated October 9, 1999 and detailing the 
events that took place on October 7, 1999 contained a diagnosis 
of recurrent inguinal hernia with acute limb ischemia.  Physical 
examination revealed a small left inguinal hernia and the left 
lower limb was pale and cyanotic, appearing with cold pulses.  
The Veteran was reporting paresthesias along the limb; the 
dorsalis pedis and posterior tibialis pulses were not palpable 
nor dopplerable and the Veteran's femoral pulses were not 
palpable on the left side but were faintly dopplerable.  It was 
felt that the Veteran must go back to the operating room for 
removal of the mesh and sutures with possible intraoperative 
evaluation of arterial system to evaluate the acute limb 
ischemia.  The Veteran went back to the operating room and had a 
removal of the mesh with immediate return of pulses to the lower 
extremity.  Intraoperative examination with duplex ultrasound 
revealed no intimal damage and return of arterial blood flow.  
The Veteran was to follow up with general surgery the following 
week for staple removal, wound check and left lower extremity 
examination.  

The Veteran was seen for follow-up on October 18, 1999, at which 
time he reported that his dressings had been soaked daily with 
blood and a yellowish discharge.  The night prior, he had a lump 
at the medial end of the incision that ruptured and drained a 
serosanguinous fluid.  The Veteran also reported a lot of pain 
around the incision site but denied any fever.  The dressing was 
removed and was found to be saturated with a serosanguinous 
discharge; otherwise, the incision site looked clean and intact.  
Upon palpation, a serous discharge was obtained from the incision 
site and upon further examination, the Veteran was found to have 
a seroma.  The staples were removed and the wound was packed and 
dressed with gauze.  See general surgery clinic note.  

The Veteran was seen on November 5, 1999 with history of right 
hip/buttock pain post fall from bed.  The pain was present in 
certain positions, such as sitting or squatting and was described 
as sharp and radiating from the right hip/buttock area to the 
foot.  X-ray films of the hip were reportedly normal.  It was 
noted that the Veteran had had left inguinal hernia repair on 
October 7 with complications per the Veteran or artery and veins 
to left leg.  He was reporting increased numbness in that leg.  
Examination revealed stocking distribution sensory loss of both 
lower extremities up to the knee area.  There was also sensory 
loss in the right lateral leg down to the foot.  Motor and deep 
tendon reflexes and vibration were intact, propioception was 
impaired on the left, gait was normal, there was no muscle 
tenderness or atrophy, and venous dilation was noted on the 
bilateral lower extremities.  The assessment was peripheral 
neuropathy of undetermined cause.  See neurology note.  

The Board notes that prior to October 7, 1999, the Veteran had 
been evaluated for radicular type pain in the right hip and leg 
with paresthesias in the bilateral lower extremities and left 
arm, at which time he was assessed in pertinent part with 
radicular pain and paresthesias.  See July 1999 access clinic 
note.  He was also evaluated in September 1999 for pain in his 
right hip since June 1999 when he had a fall from the bed, at 
which time the impression was right hip pain secondary to fall 
with radiculopathy.  See servcare clinic note.  Another September 
1999 record dated the same day contains an assessment of 
peripheral neuropathy due to venous insufficiency/poor 
circulation.  It was also noted that it was suspected that 
sciatic pain developing in positions may have disaligned the disc 
with his fall from the bed and was now intermittently 
symptomatic.  See ambulatory/outpatient care note.  

The Veteran was seen in the access clinic on November 17, 1999 
with complaint of no improvement in pain in his feet or legs and 
report that he was still having pain at night and that it was 
burning in nature.  The Veteran denied any problems with his 
bowels or bladder.  The assessment was chronic leg and foot pain.  

A December 1999 neurology note reveals that the Veteran was being 
followed for peripheral neuropathy due to vascular insufficiency 
and intermittent sciatica.  He reported that he not only had 
shooting pain intermittently, but also weakness of the right leg.  
He indicated that his left leg was now entirely numb after a 
hernia operation.  The examiner noted that the Veteran explained 
that a vessel was nicked and caused ischemic damage of the leg.  
The assessment was sciatic pain and right leg weakness.  No 
findings specific to the left leg complaints were included.

A January 5, 2000 EMG summary indicates that motor and sensory 
nerve conduction studies of the right upper and bilateral lower 
extremities were within normal limits, that needle studies of 
selected muscles of the right upper and lower extremities showed 
discrete pattern, and the lumbar paraspinal muscles showed 
evidence of active denervation.  The EMG impression was abnormal 
study suggesting lumbar radiculopathy with active denervation 
confined in the paraspinal muscles.  The day following the EMG, 
it was noted that the Veteran was seen for results of venous 
Doppler and reported that he continued to have bilateral leg 
numbness and pain and was also having right arm numbness.  He 
denied claudication.  The results of the Doppler were reviewed 
with the Veteran and it was noted that there was no evidence of 
occlusion and that he needed to have vascular evaluate him from 
an arterial standpoint.  The examiner noted that she had a 
peculiar feeling about the Veteran and that he had questionably 
etiology of these paresthesias and the condition seemed to be 
getting worse.  The assessment was leg pain and paresthesias.  
See access clinic note.  

A neurology note dated January 10, 2000 reveals that the Veteran 
had intermittent sciatica related to certain body positions and 
was seen for follow-up with EMG results revealing evidence of 
lumbar radiculopathy with denervation to paraspinal musculature.  
He reported that symptoms had not improved but there had been no 
progression of the pain.  

A January 24, 2000 record from the Arthritis and Immunology 
Associates, which was obtained from the SSA, reports that the 
Veteran was alleging disability because of neuromuscular 
complaints.  He reported that approximately six months before, he 
had woken up one day with a feeling of burning and numbness 
throughout the lower extremities from the level of the mid thighs 
to the tips of the toes bilaterally.  He had also noticed 
numbness throughout the entire right upper extremity for the past 
three months.  It was noted that the January 2000 EMG and nerve 
conduction study had suggested lumbar radiculopathy.  Following 
physical examination and a functional assessment, the examiner 
reported that the Veteran appeared to have numbness of the right 
arm of undetermined etiology and numbness of both legs of 
uncertain etiology.  It was noted that the Veteran had been found 
to have lumbar radiculopathy according to a recent electrical-
diagnostic study and also appeared to have a component of 
restless legs.  

The Veteran underwent a VA C&P peripheral nerves examination in 
February 2000 due to numbness in both legs and left upper 
extremity and pain in the lower extremities.  He reported that he 
had been absent of symptoms until October 7 when he had a left 
inguinal hernia operation.  The Veteran said that the surgery 
went well and that while he was transferred to the ward after 
five hours, his wife noted that his left leg was completely black 
and blue.  He indicated that he was taken to surgery again and 
that he was told that they had damaged a blood vessel going to 
that leg.  It was repaired and the circulation was re-
established; however, following this, the Veteran indicated that 
he had been having numbness in both legs and also pain in the 
left inguinal area going to the groin as well as numbness over 
the right side of his face and the upper extremity.  The Veteran 
also reported that he was unable to spread his toes bilaterally 
since the surgery and that he had been having difficulty with 
urination.  Similarly, he had no feeling when he had to go to 
empty his bowel and he was also constipated and had loss of 
sexual function.  

The examiner noted that nerve conduction study and EMG nerve 
conduction study showed normal sensory and motor conduction 
velocity with good amplitude.  EMG had shown a few paraspinal 
positive waves without any evidence of denervation in the lower 
extremities; MRI of the cervical and lumbar spine segments was 
entirely normal.  In the final impression section, the examiner 
noted that the Veteran claimed to have absent sensation and 
sensory examination was very subjective and there was no way the 
examiner could determine whether this was truly a loss of 
sensation or some amount of functional overlay.  The examiner 
noted further that the Veteran had lumbar radiculopathy.  Other 
than that, there was evidence of some ilioinguinal nerve 
neuropathy with pain going along the inguinal area.  

A February 2000 neurology note indicates that the Veteran was 
complaining of loss of urinary continence and worsened sexual 
dysfunction since October 7.  He also stated that an artery in 
his leg was cut requiring re-exploration after hernia surgery.  
The Veteran also complained of incisional pain in the groin and 
numbness in the lower and upper extremities that was now also 
associated with numbness in and around the groin area.  The 
January 2000 EMG findings were noted and the impression was 
radiculopathy, currently complaining of new onset of erectile 
dysfunction and loss of urinary continence.  With normal MRI of 
spine, most likely represents damage to pudendal nerve; chronic 
radiculopathy unchanged.  

The Veteran was seen in March 2000 for follow-up with complaint 
of severe pain in the incision site, weakness in both legs, and a 
burning sensation in both feet.  He reported the development of 
vascular insufficiency during hernia surgery; the examiner noted 
that EMG studies show lumbar radiculopathy with paraspinal 
denervation.  The impression was lumbar radiculopathy with 
peripheral neuropathy, questionable cause.  See servcare clinic 
note.  

A July 2000 neurology note reported that four limb EMG showed 
denervation of the paraspinals.  In November 2000, the Veteran 
reported bowel and bladder incontinence and right lower extremity 
sensory changes after inguinal hernia surgery in October 1999.  
It was noted that the Veteran had been evaluated by neurology and 
they felt his symptoms were related to damage of the pudendal 
nerve.  The Veteran was assessed with lumbar radiculopathy and 
pudendal nerve damage secondary to inguinal hernia surgery.  See 
rehab medicine spinal cord clinic note; January 2001 rehab 
medicine spinal cord clinic note.  

The Veteran underwent a VA C&P genitourinary examination in May 
2001, at which time the examiner noted that review of the medical 
records revealed a history of left inguinal hernia surgery in 
1999 that was complicated by injury to the femoral vessel and 
groin exploration.  It was also noted that the Veteran had 
developed pain in the lower spine and seven weeks later, 
developed bowel and bladder incontinence.  Following physical 
examination, the VA examiner diagnosed the Veteran with 
neurogenic bladder disease secondary to radiculopathy of the 
lumbar spine.  

The Veteran underwent a VA C&P peripheral nerves examination in 
June 2001, at which time he reported undergoing surgery for a 
left hernia repair on October 7, 1999.  The examiner noted that 
the operative reports and discharge summary for this procedure 
were unavailable for review and that the comments would be based 
entirely on the Veteran's report.  The Veteran reported impaired 
circulation of his left leg after the initial operation and a 
subsequent procedure was performed; since that time, he had had 
difficulty with bladder control.  The examiner noted that a 
January 2000 EMG student showed denervation in the lumbar 
paraspinous muscles but not in the lower extremities.  Following 
physical examination, the examiner noted the Veteran's complaints 
of anesthesia of the left leg and reported that the nerve 
conduction EMG studies provided no logical explanation for this 
apparent anesthesia.  The examiner was concerned that it may not 
be of an organic basis and that the previous findings of 
denervation in the paraspinous muscles only in the lumbar region 
and none in the lower extremity also presented a difficult 
problem to explain.  

The Veteran underwent a VA C&P miscellaneous arteries and veins 
examination in December 2008, at which time his claims folder was 
available for review.  In pertinent part, the examiner noted a 
history of left inguinal hernia as well as left femoral hernia 
with left inguinal herniorrhaphy and left femoral herniorrhaphy 
at the New Orleans VAMC in October 1999 with placement of mesh.  
It was also noted that several hours postoperatively, the Veteran 
allegedly developed ischemic and cyanotic changes in the left 
lower extremity requiring emergency revision with removal of the 
mesh that was compressing the left femoral artery.  The Veteran 
subsequently developed increasing coldness of the left lower 
extremity as well as left calf tenderness.

It was the examiner's opinion that the Veteran's peripheral 
artery disease involving the left femoral artery was due to or 
related to left femoral herniorrhaphy with placement of mesh at 
the time of a surgical intervention at the New Orleans VAMC in 
October 1999.  The examiner also noted that the Veteran had prior 
left inguinal herniorrhaphies and that, therefore, subsequent 
left femoral herniorrhaphy was surgically more difficult.  The 
examiner indicated that he did not believe that the incident at 
the VAMC involved negligence or malpractice; however, the 
examiner noted that he was a general internist and not a general 
surgeon and recommended that the RO consult a general surgical 
consultant regarding further opinion regarding any malpractice or 
negligence pertaining to left femoral herniorrhaphy.  

The examiner noted that the Veteran was scheduled for arterial 
and venous ultrasound testing (Doppler's) of the bilateral lower 
extremities for left femoral artery stenosis and bilateral 
varicose veins; however, only arterial Doppler scans of the lower 
legs were done, which were reported as normal.  The Veteran was 
diagnosed with residuals of left inguinal and femoral 
herniorrhaphy with evidence of left femoral artery stenosis.  The 
examiner noted that he was unable to explain the obvious 
discrepancy between clinical findings of left femoral artery 
stenosis and reports of arterial Doppler study.  

A miscellaneous arteries and veins VA C&P examination was 
subsequently conducted in August 2009, at which time the 
Veteran's claims folder and medical records were reviewed.  The 
problem identified was sequelae of compression of the left 
femoral artery with a date of onset of October 7, 1999.  It was 
noted that the Veteran underwent left inguinal and femoral hernia 
repair with mesh at the New Orleans VAMC on October 7, 1999 and 
said that when he awoke from this operation, his left lower limb 
from the knee to the foot was cold and painful.  His wife noted 
that when she removed the bed covers that his lower limb from the 
knee to the foot was abnormally colored and the nurse was called, 
who called the doctor.  According to the notes in the claims 
folder, there were decreased pulses and sensation in the left leg 
with color changes.  The Veteran was returned to the operating 
room for re-exploration for possible vascular complications.  It 
was noted that the mesh used in the repair was placed on either 
side of the femoral vessels and were compressing both femoral 
artery and vein.  After removal of the mesh, palpable femoral, 
posterior tibial, and dorsalis pedis pulses were obtained.  After 
this, a duplex scan was called to rule out possible intimal 
injury and this revealed no abnormalities on clot flow and real 
time images.  Thus, normal flow in the femoral artery was 
restored.  After that, the inguinal floor and the femoral canal 
were repaired and mesh was again used in the repair with care not 
to compress the femoral vessels.  After the operation, normal 
pulses were obtained and there was evidence of good blood flow.

The examiner noted that at the time of the October 7, 1999 
operation described above, the left inguinal hernia repair 
apparently was intact but there was a femoral hernia that was 
then repaired with the complication as noted above.  The Veteran 
reported that since that operation, he continued to have groin 
pain, weakness of the left lower limb and left foot drop.  The 
examiner noted that he wore a brace for this purpose to keep the 
left foot at a 90 degree angle and compensate for the foot drop.  
The examiner also noted that this lower limb weakness appeared to 
be the sequelae of right-sided brain abscess that required 
craniotomy and drainage at four separate operations.  Presumably, 
the operation and brain damage was in the region of the left 
motor cortex and was the cause of the left lower limb weakness 
and foot drop.  The examiner indicated that these neurological 
changes in the left lower limb were not due to his inguinal and 
femoral hernia repair or to the temporary vascular complications 
that followed and were adequately repaired.  

As regards to the Veteran's pain, the examiner noted that he had 
had pain in the left groin that led to the first left inguinal 
repair while in service in 1988.  After that first operation, he 
was pain free until about six to eight months before the second 
left inguinal-femoral hernia repair on October 7, 1999.  The pain 
apparently returned with the development of the left femoral 
hernia; however, in spite of the left inguinal-femoral hernia 
repair on October 7, 1999, the Veteran has had continued pain to 
the same degree as before that operation and has required 
Percocet for control.  The Veteran claimed that the pain 
intensity remains at a level eight on a scale to ten and does not 
flare up or subside.  

The results of a December 2008 non-invasive Doppler study of the 
arteries of the lower limbs were included.  The report indicated 
that examination of the right and left lower legs showed normal 
triphasic waveforms bilaterally; flow velocities were within 
normal limits; and no significant plaque or stenosis was seen.  
The impression was normal study.  

The Veteran was diagnosed with compression of the left femoral 
artery and vein due to mesh used in left inguinal-femoral repair 
with immediate correction of the compression and return of vessel 
flow but persistent wound pain.  The examiner noted that since 
then, in 2000, he had abscess on the right side of the brain with 
four separate craniotomy operations that resulted in marked 
neurological disability.  

The examiner noted that the opinion requested was whether the 
Veteran had additional or residual disability resulting from the 
October 1999 VA surgery of the left inguinal hernia repair and, 
if so, whether it was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault on 
the part of the VA in furnishing hospital or surgical treatment.

The examiner reported that his understanding from the Veteran was 
that he had undergone a previous repair of the left inguinal 
hernia while in service and that the initial left inguinal hernia 
had been painful but the pain had subsided.  He had remained pain 
free for the next 10 to 11 years until pain recurred about six to 
eight months before the second left inguinal hernia surgery was 
carried out on October 7, 1999.  The indication for that second 
operation seemed to be left inguinal pain with either the 
presumption of recurrence of left inguinal hernia or hernia found 
on examination.  However, according to the operation report of 
the first operation in the left groin on October 7, 1999, no 
recurrent left inguinal hernia was found but the internal ring 
was seen to be loose.  It is said in the operation report that 
care was taken to identify and retract the left inguinal nerve in 
order to preserve it.  With the failure to find either a 
recurrent indirect or direct inguinal hernia in the inguinal 
canal, it was decided to explore inferior to the left inguinal 
ligament for a femoral hernia and it is said that a small left 
femoral hernia was found.  

The finding of a femoral hernia and no recurrent inguinal hernia 
at the October 1999 operation suggests that the development of 
this femoral hernia may well be related to the previous hernia 
repair done in 1988.  The examiner indicated that it is at least 
as likely as not that the left femoral hernia found at operation 
of October 1999 was related to the prior left inguinal hernia 
repair in 1988; thus, this left femoral hernia is at least as 
likely as not service-connected.  

At that operation of October 1999, that femoral hernia was 
repaired using Marlex mesh.  It was advisable to use Marlex mesh 
because pure tissue repair of femoral hernia carries a high 
failure rate compared with the use of prosthetic devices such as 
Marlex mesh.  Thus, the choice of using Marlex mesh in the repair 
was appropriate, desirable and represented good practice.  

In the first operation of October 7, 1999, Marlex mesh was placed 
in the floor of the inguinal canal and sutured in place to the 
pubic tubercle, Cooper's ligament, and conjoined tendon.  As 
noted by the Veteran and his wife, when the Veteran awoke from 
anesthesia, the left leg from the knee to the foot was cold, 
painful, abnormally colored (somewhat bluish or mottled) and the 
pulses in the lower limb were decreased.  

This complication was recognized and the Veteran was returned to 
surgery and the inguinal canal was re-explored.  It was found 
that mesh had been placed on either side of the femoral vessels 
in the course of repair and was compressing the femoral vessels.  
The vein would most likely be the vessel most compressed because 
it is softer and more easily compressed.  With the resultant 
venous obstruction to the lower leg, this would obstruct arterial 
blood flowing in to the tissues of the leg and, hence, reduce the 
arterial pulses.  Once the mesh was removed, the flow was 
restored in the femoral vessels and pulse returned.  The femoral 
hernia was repaired placing a Marlex plug in the femoral canal 
and Marlex mesh in the inguinal canal for repair.  Care was taken 
not to compress the femoral vessels.  

This compression of the femoral vessels is a known complication 
of femoral hernia repair with mesh and perhaps represents an 
overzealous attempt to repair the hernia with the unintended and 
unforeseen compression of the femoral vessels.  The examiner 
would not consider this malpractice, but possibly an unforeseen 
error in technique.  However, the complication was recognized and 
the appropriate action was taken to remove the compression of the 
femoral vessels.  

Studies revealed normal flow in the femoral artery and no 
permanent damage to the femoral artery.  Non-invasive Doppler 
studies of the lower extremity arteries of December 2008 reveal 
normal flow in the femoral arteries and no significant plaque.  
The Veteran has neurological problems related to the left lower 
limb that are not the result of his hernia surgery but are due to 
the right-sided brain abscess in 2000 that resulted in four 
craniotomies.  From this, the Veteran apparently had damage to 
the right motor cortex with resultant weakness of the left lower 
limb and left foot drop that requires the use of a brace to 
correct.  Thus, these neurological defects of the left lower limb 
are not related to the October 1999 hernia surgery.

The Veteran does have persistent pain in the scar and site of the 
left inguinal surgery of October 1999; however, it must be 
remembered that that site had multiple surgeries and certainly 
has significant scarring of the inguinal canal and overlying 
tissues.  This could cause entrapment of nerves in the scarred 
tissue or it could simply be a painful scar.  Considering the 
multiple surgeries, this development is understandable but is not 
malpractice of other error by the surgeon.  It is a known outcome 
of such surgery.  Examination did not reveal any recurrent 
hernia, either left inguinal or left femoral.  

Thus, it was the examiner's opinion that there was no 
malpractice, carelessness or negligence on the part of the VA 
surgeons.  The compression of the femoral vessel was an 
unforeseen complication of the use of mesh in the left femoral 
hernia repair.  Mesh was indicated considering the history of 
failure of left femoral hernias in using a pure suture repair.  
The VA surgeons recognized the complication and acted promptly 
and judiciously in correcting it.  

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  In this regard, the Board finds that 
prior to October 7, 1999, VA treatment records reveal that the 
Veteran was seen with complaints of paresthesias in the bilateral 
lower extremities and left arm.  See July 1999 access clinic 
note.  He was subsequently assessed with peripheral neuropathy 
due to venous insufficiency/poor circulation.  See September 
19999 ambulatory/outpatient care note (emphasis added).  

The Board acknowledges that records dated subsequent to October 
7, 1999 contain a finding of peripheral neuropathy of 
undetermined cause.  See November 5, 1999 neurology note.  
Subsequent testing, however, revealed that motor and sensory 
nerve conduction studies of the right upper and bilateral lower 
extremities were within normal limits, that needle studies of 
selected muscles of the right upper and lower extremities showed 
discrete pattern, and the lumbar paraspinal muscles showed 
evidence of active denervation.  The impression following this 
EMG testing was lumbar radiculopathy with active denervation 
confined in the paraspinal muscles; venous Doppler studies showed 
no evidence of occlusion.  See January 5, 2000 access clinic note 
(emphasis added); January 10, 2000 neurology note.  In addition, 
the examiner who conducted the June 2001 VA C&P peripheral nerves 
examination noted the Veteran's complaints of anesthesia of the 
left leg, reported that the nerve conduction EMG studies provided 
no logical explanation for this apparent anesthesia, indicated 
that s/he was concerned that it may not be of an organic basis, 
and also noted that the previous findings of denervation in the 
paraspinous muscles only in the lumbar region, and not the lower 
extremity, also presented a difficult problem to explain.  

The Board also acknowledges that records dated subsequent to 
October 7, 1999 contain findings and/or diagnoses such as 
ilioinguinal nerve neuropathy with pain going along the inguinal 
area and damage to the pudendal nerve.  See February 2000 VA C&P 
peripheral nerves examination report; February 2000 neurology 
note.  These findings, however, were not based on any testing of 
the ilioinguinal or pudendal nerves and are, therefore, afforded 
little probative value.  

The opinion provided by the December 2008 VA C&P miscellaneous 
arteries and veins examiner, who reported that the Veteran's 
peripheral artery disease involving the left femoral artery is 
due to or related to left femoral herniorrhaphy with placement of 
mesh at the time of a surgical intervention at the New Orleans 
VAMC in October 1999, is also afforded little probative value.  
This is so because in subsequently diagnosing the Veteran with 
residuals of left inguinal and femoral herniorrhaphy with 
evidence of left femoral artery stenosis, the examiner noted that 
he was unable to explain the obvious discrepancy between clinical 
findings of left femoral artery stenosis and reports of arterial 
Doppler study.  The results of a December 2008 non-invasive 
Doppler study of the arteries of the lower limbs are contained in 
the claims folder and clearly indicate that there was no 
significant plaque or stenosis seen and that the study was 
normal.  For these reasons, any probative value of the opinion 
provided by the December 2008 VA examiner is outweighed by the 
actual evidence of record that fails to support the diagnosis 
provided.  

The medical evidence does not support a finding that the Veteran 
has an additional disability due to surgical procedures performed 
by the VA on October 7, 1999.  The Board emphasizes that the 
statute does not authorize benefits under 38 U.S.C.A. § 1151 in 
the absence of a qualifying additional disability.  While the 
August 2009 VA C&P miscellaneous arteries and veins examiner 
diagnosed the Veteran with compression of the left femoral artery 
and vein due to mesh used in left inguinal-femoral repair, the 
examiner also indicated that immediate correction of the 
compression and return of vessel flow was performed.  The Board 
notes that the immediate correction of the compression and the 
return of vessel flow noted by the examiner was performed during 
the second surgery conducted in the afternoon of October 7, 1999.  
Therefore, the Board interprets the diagnosis of compression of 
the left femoral artery and vein to be the diagnosis at the time 
of the first surgery on October 7, 1999, which was subsequently 
resolved that same day, as acknowledged by the VA examiner, when 
the compression was corrected and vessel flow was returned.  This 
determination is supported by the October 7, 1999 ultrasound, 
which contained an impression of normal appearing left common 
femoral artery; no intimal damage appreciated.  See imaging 
report.  

In regards to the August 2009 VA C&P miscellaneous arteries and 
veins examiner's diagnosis of persistent wound pain, the Board 
initially notes that pain alone, without a diagnosed or 
identifiable underlying condition, is not a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Moreover, the VA examiner clearly 
noted that the site had had multiple surgeries and certainly had 
significant scarring of the inguinal canal and overlying tissues, 
which could cause entrapment of nerves in the scarred tissue or 
could simply be a painful scar.  The examiner determined that 
considering the multiple surgeries, this development is 
understandable but is not malpractice or other error by the 
surgeon and was a known outcome of such surgery.  

At this juncture, the Board notes that the Veteran's bladder 
incontinence complaints have been diagnosed as neurogenic bladder 
disease secondary to radiculopathy of the lumbar spine, see May 
2001 VA C&P genitourinary examination report; his seizure 
disorder is secondary to status post right hemispheric craniotomy 
for brain abscess (in 2002) with residual left hemiparesis, see 
July 2006 neurology note; and the August 2009 VA examiner 
determined that his neurological problems related to the left 
lower limb are not the result of his hernia surgery but are due 
to the right-sided brain abscess in 2000 that resulted in four 
craniotomies.  The August 2009 examiner further indicated that 
from this, the Veteran apparently had damage to the right motor 
cortex with resultant weakness of the left lower limb and left 
foot drop that requires the use of a brace to correct before 
concluding that these neurological defects of the left lower limb 
are not related to the October 1999 hernia surgery.

Under the circumstances of this case, the preponderance of the 
competent medical evidence is against the claim and the claim 
must be denied.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt are 
not applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).

IV.	  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 1999 rating decision that is the subject of his appeal 
concerning entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151.  His original claim, however, was filed before 
the current section 5103(a) notice requirement became effective 
in November 2000.  Moreover, the issue was remanded in January 
2008 in order to effect compliance with the duties to notify and 
assist.  The Veteran was subsequently given the required notice 
in a November 2008 letter, as instructed by the Board's remand.  

The Board also acknowledges that the Veteran was not provided 
with proper section 5103(a) notice prior to the issuance of the 
December 2000 rating decision that is the subject of his appeal 
concerning his claim for an increased rating for an adjustment 
disorder with an anxious mood.  As with his claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, the 
Veteran's original claim for increased rating was filed before 
the current section 5103(a) notice requirement became effective 
in November 2000.  The requisite notice was provided in a May 
2003 letter, which advised the Veteran of the evidence necessary 
to substantiate his claim for increased rating and of his and 
VA's respective duties in obtaining evidence.  The issue was 
subsequently readjudicated in supplemental statements of the case 
(SSOCs) dated June 2003 and July 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as an SSOC, is sufficient to cure a timing defect).

Prior to the issuance of the March 2003 rating decision that is 
the subject of the appeal concerning the claims for increased 
ratings for hemorrhagic gastritis with duodenitis and a hiatal 
hernia, bilateral varicose veins and a right inguinal hernia, the 
Veteran was advised of the evidence necessary to substantiate his 
claims for increased ratings and of his and VA's respective 
duties in obtaining evidence.  

The Veteran was provided with notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in an April 2008 letter, as instructed by the Board's 
January 2008 remand.  

For these reasons, the Board finds that the duty to notify has 
been fulfilled as to each of the claims on appeal.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's VA treatment records have been obtained, as have 
records associated with the Veteran's claim for benefits from the 
SSA, and he was afforded several appropriate VA examinations in 
conjunction with each of his claims.  The Board notes at this 
juncture that the RO/AMC was instructed in January 2008 to obtain 
the Veteran's complete VA treatment records dated since July 2007 
and that review of the claims folder reveals that records from 
the VAMC in New Orleans obtained post-remand are dated July 2009, 
forward.  It appears, however, that due to a move, the Veteran 
was receiving treatment at the Alexandria VAMC during the time 
period between July 2007 and July 2009.  The record does not 
suggest the existence of additional, pertinent evidence that has 
not been obtained.

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) requires that the VLJ who chairs a hearing fulfill 
two duties to comply with that regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 
2010).  In this case, the undersigned VLJ set forth the issues to 
be discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims.  See July 2007 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of those 
elements.  As such, the Board finds that consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

A rating in excess of 30 percent for an adjustment disorder with 
an anxious mood is denied prior to August 10, 2009 

A rating in excess of 70 percent for an adjustment disorder with 
an anxious mood is denied as of August 10, 2009.  

A rating in excess of 30 percent for hemorrhagic gastritis with 
duodenitis and a hiatal hernia is denied.

A rating in excess of 10 percent for bilateral varicose veins is 
denied. 

A compensable evaluation for a right inguinal hernia is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability (claimed as seizures, numbness in 
upper and lower extremities, artery and nerve damage, bowel and 
bladder incontinence, impotence, and bilateral foot pain) as a 
result of left inguinal hernia repair performed at a VA medical 
facility in October 1999 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


